Citation Nr: 0828393	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tarsal tunnel syndrome 
of the right foot as secondary to service-connected type II 
diabetes mellitus and atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to March 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran testified before the undersigned Veterans Law 
Judge at a May 2008 hearing held at the RO and submitted 
additional evidence with a waiver of RO consideration.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the Veterans Claims Assistance Act (VCAA), VA 
must notify claimants seeking VA benefits what information or 
evidence is needed in order to substantiate a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159 (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In a letter dated June 2005, the 
veteran was advised of VA's duties to notify and assist with 
regard to direct service connection for tarsal tunnel 
syndrome.  However, by way of an October 2005 statement in 
addition to his testimony at a May 2008 Board hearing, the 
veteran clarified that he is only claiming entitlement to 
service connection for tarsal tunnel syndrome as secondary to 
service-connected type II diabetes mellitus or atopic 
dermatitis.  At the May 2008 Board hearing, the veteran was 
asked for any evidence he might have in his possession to 
support his claim of secondary service connection.  While 
this matter was discussed, the Board observed he was never 
provided VCAA notice regarding the type of evidence necessary 
to establish a secondary service connection claim.  
Accordingly, because of this and for the reasons discussed 
below, the Board concludes that this case must be remanded 
for compliance with the required notice and duty to assist 
provisions because it would be potentially prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
cannot rectify this procedural deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board also notes the veteran stated at the May 2008 Board 
hearing that he began receiving treatment for his tarsal 
tunnel syndrome at the Northampton VA Medical Center (VAMC) 
beginning in 2003.  In addition, a January 2005 VA treatment 
record notes the veteran has been under the care podiatry 
since February 2004.  However, a review of the record reveals 
that VA treatment records prior to January 2005 are not 
associated with the claims file.  In addition, the record 
includes no VA treatment records from the Northampton VAMC.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the appellant's current claim on 
appeal, VA must undertake efforts to acquire such documents 
as these records may be material to his claim; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

Finally, VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  With 
regard to the claim of service connection for tarsal tunnel 
syndrome of the right foot, a VA treatment record dated 
January 2006 notes that the veteran's diagnosis of tarsal 
tunnel syndrome is complicated by underlying type II diabetes 
mellitus.  In addition, a July 2006 VA treatment record notes 
that diabetic neuropathy cannot be ruled out as an additional 
aggravating factor of tarsal tunnel syndrome.  As these 
statements raise the possibility that the veteran's tarsal 
tunnel syndrome is related to his type II diabetes mellitus, 
the veteran should be afforded a VA examination to determine 
whether there is an etiological relationship between his 
service-connected type II diabetes mellitus and currently 
diagnosed tarsal tunnel syndrome.  


Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
secondary service connection claim.

2.	Obtain any outstanding VA records for 
treatment for the veteran's tarsal 
tunnel syndrome.  Specifically, records 
related to the veteran's treatment at 
any time at the Northampton VAMC and 
any other treatment prior to January 
2005 and after August 2006 must be 
associated with the claims file.  
Efforts to obtain these records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented 
for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2007).

3.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his tarsal 
tunnel syndrome of the right foot.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be 
accomplished.  After reviewing the 
record and examining the veteran, the 
examiner should provide an opinion as 
to: 

a.	whether the veteran's tarsal 
tunnel syndrome of the right foot 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), proximately due to his 
service-connected type II diabetes 
mellitus.

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the veteran's 
tarsal tunnel syndrome of the 
right foot has been aggravated 
beyond its natural progression by 
his service-connected type II 
diabetes mellitus.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

4.	Upon completion of the above, the 
readjudicate the issue of service 
connection of tarsal tunnel syndrome of 
the right foot on a secondary basis, to 
include whether it was aggravated by 
the veteran's service-connected 
disabilities.  If any benefit sought is 
not granted, issue a supplemental 
statement of the case addressing all 
evidence submitted since the issuance 
of the November 2007 supplemental 
statement of the case, and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




